Citation Nr: 1735856	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-181 89	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G. 




ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to December 1946.  

This claim comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied service connection for left ear hearing loss.  

2.  Since the June 2004 rating decision, new and material evidence relating to the left ear hearing loss claim has been received.  

3.  Hearing loss was not shown in service or for many years thereafter, and is not related to service, including in-service noise exposure.  



CONCLUSIONS OF LAW

1.  An unappealed June 2004 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2016); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2016).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for left ear hearing loss; the claim is reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (a) (2016).

3.  Bilateral hearing loss was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b) (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, new and material evidence has been received to reopen the previously-denied service connection claim for left ear hearing loss.  The Board will therefore proceed to adjudicate the issue of service connection for bilateral hearing loss on the merits.

The Veteran claims that he has bilateral hearing loss due to exposure to gunfire, mortars, and rockets during combat service in the Philippines and Japan.  After a careful review of the evidence of record, the Board finds that service connection is not warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's DD Form-214 reflects that he served as a seaman during WWII and received the Philippine Liberation medal, Asiatic Pacific Theatre Service Medal, Good Conduct Medal, and Army Occupation Medal (Japan).  He testified that he was exposed to hazardous noise from gunfire, mortar explosions, and airplane fire during service, and the Board recognizes that such exposures occurred.  See 38 U.S.C.A. § 1154 (b) (2016).  The record also clearly reflects that he has left ear hearing loss that meets the threshold requirements to be considered disability for VA purposes; VA examination in February 2010 also reflects right ear hearing loss.  See 38 C.F.R § 3.385 (2016).  The remaining question is whether a relationship exists between the Veteran's current hearing loss and in-service noise exposure.  38 C.F.R. § 3.303 (d) (2016).  For reasons stated below, the Board finds that the Veteran's hearing loss did not begin in service, and is not otherwise related to service.

A review of the limited service records available for this Veteran reveals that upon discharge no ear, nose or throat abnormalities were noted and his hearing examination via the whisper test was normal (15/15).  

The Veteran underwent a VA hearing examination in February 2010.  At this time the examiner noted that upon discharge in October 1946 the Veteran showed normal responses to the whisper test (15/15) bilaterally.  The examiner further noted that a report in his record from August 1997 indicates normal hearing in the right ear and a reverse sloping severe to moderately severe sensory neural hearing loss, with greater loss in the low frequency region that in the high frequency region, in the left ear.  The Veteran's hearing was tested again at the VA in January 2010 and at that time very similar results to the August 1997 were recorded.  The examiner concluded that the Veteran had essentially normal hearing in his right ear (albeit with speech recognition scores that qualify as hearing loss for VA purposes), and reverse slope severe to moderate sensory neural hearing loss in the left ear.  

At his examination in February 2010.  The Veteran had the following puretone threshold values: 

Hz
500
1000
2000
3000
4000
Right
20
10
15
20
25
Left 
70
60
55
45
45

The Veteran right ear speech recognition score was 92 and the left ear was 16.  

These test results show that the Veteran has hearing loss in both ears for VA purposes.  After examining the Veteran, the VA examiner opined that based upon his clinical experience, a review of the records, test results, and evidence provided by the Veteran, his hearing loss is less likely as not caused by or is a result of acoustic trauma in service.  

In August 1997, the Veteran was referred to Dr. D.H. for asymmetric hearing loss in the left ear.  At this time, the Veterans chief complaint was reduced hearing in the left ear for the previous 40 years.  He reported to Dr. D.H. that for the first 4 years of experiencing hearing loss he had tinnitus, but that the tinnitus suddenly went away and has not recurred.  The Veteran reported occupational noise exposure while serving in the military.  He denied experiencing pain, drainage, dizziness or tinnitus at the time of his appointment with Dr. D.H.  Audiometric testing indicated normal hearing in the right ear at all frequencies.  Thresholds in the left ear indicated a rising, or reverse sloping, severe to moderately severe sensorineural hearing loss, with greater loss in the low frequency region that in the high-frequency region.  Asymmetrical sensorineural hearing loss was diagnosed.  Dr. D.H. did not attribute the Veteran's left ear hearing loss to the Veteran's active military service.  

An Intake Assessment from the Vet Center that screened the Veteran for posttraumatic stress disorder, dated June 2013, noted that the Veteran stated that he experienced temporary hearing loss during service when he stood next to a canon shooting at a Japanese war plane.  

The Veteran's representative has argued that 38 C.F.R. § 3.385 (2016) does not preclude service connection for a hearing loss that was within normal limits at the time of separation or in the alternative that the Whisper Test administered at service discharge is not an accurate reflection of the Veteran's hearing at the time.  

The Board agrees that the absence of a hearing disability during service is not always fatal to a service connection claim for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  However, while an incomplete audiological separation examination cannot be held against such claim here the Veteran's separation examination affirmatively shows that his hearing was normal at separation based upon the contemporaneous testing that was performed at that time.  

While the Veteran has stated repeatedly that his hearing loss began in service and was a result of exposures to bombs, mortar fire and gun fire, few of the Veteran's VA or private medical records reveal complaints or treatment for hearing loss.  Treatment notes from Sequoia Hospital from August 1985 do not show hearing loss.  Treatment records from Kaiser Permanente do not list hearing loss as a diagnosis nor do they show treatment for hearing loss until 1997.  The Veteran has submitted treatment notes from the Permanente Medical Group that date back as far as April 1986 and there is no indication of treatment or a diagnosis of hearing loss.  The only evidence supporting the Veteran's claim that his current hearing loss was caused by service, are his own lay assertions.  Though a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, a layperson cannot provide evidence as to more complex medical questions such as providing etiology of hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran first applied for hearing loss in August 2002 and submitted medical records to support his claim.  The medical records show that the Veteran has hearing loss that was first diagnosed in 1997, but these records do not support the Veteran's contention that his hearing loss his related to service.  His diagnosis in 1997 is more than 50 years after discharge from active duty service.  The Board also notes that the Veteran first filed a claim for VA benefits in May 1984 and made no mention at that time of his hearing disability.  In support of his claim for a VA non-service connected pension he submitted treatment records from Dr. G.H. regarding the Veteran's heart condition, but these records make no mention of a severe hearing condition that has existed since service as the Veteran contends.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
The Veteran was informed in July 2010 and August 2010 that the VA has not been able to obtain his complete original service treatment records.  The National Personnel Records Center (NPRC) has indicated that these records could not be found and were likely destroyed in a 1973 fire at NPRC.  An effort to reconstruct records from alternative sources included inpatient clinical records was unsuccessful.  On August 21, 2010, the VA RO formally found that your complete service treatment records are unavailable for review.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided a VA examination in February 2010 which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of service connection for left ear hearing loss is reopened, the appeal is granted to this extent only.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


